Citation Nr: 1415384	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-03 165	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to December 18, 2013, and in excess of 20 percent after December 18, 2013.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to February 1960.  He had additional National Guard service from August 1964 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  A December 2013 rating decision granted an increased 20 percent rating effective from December 18, 2013.  Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss was manifested by no worse than Level IV hearing acuity in each ear before December 18, 2013 and no worse than Level V hearing acuity in each ear since December 18, 2013.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss prior to December 18, 2013, and in excess of 20 percent after December 18, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in November 2011.  Thus, the notice requirements pertinent to the issue on appeal have been met.  

Further, all identified and authorized relevant records have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  Although the Veteran identified private treatment for an ear infection in September 2009 and the records of that specific treatment are not of record, the Board finds no indication based upon the available record that they may include any evidence pertinent to his hearing loss appeal.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

A VA examination or obtain a VA opinion must be adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations, and adjudication of the claim on appeal would not cause any prejudice to the appellant.

B.  Increased Rating - Bilateral Hearing Loss

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

VA regulations provide a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2013).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

An hearing examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA is not precluded from interpreting the graph data from a private audiology report that otherwise meet the requirements of an examination for hearing impairment for VA purposes and converting such information into numerical data.  Kelly v. Brown, 7Vet. App. 471 (1995). 

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination
% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average
Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2013).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

Here, the Veteran contends that his hearing loss disability is more severe than presently rated.  He described having difficulty hearing and having given up a position at his church due to hearing problems.  He also provided copy of private audiology reports dated in September 2011 and January 2013 noting hearing thresholds in graphic form.  On VA authorized audiological evaluation in November 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
65
65
61
LEFT
55
60
70
65
62
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The disability was noted to impact his ordinary conditions of daily life, including the ability to work.

On VA authorized audiological evaluation on December 18, 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
70
65
65
LEFT
60
65
75
70
68

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  The disability was noted to impact his ordinary conditions of daily life, including the ability to work.

Initially, the Board acknowledges that the November 2011 VA audiological evaluation demonstrates the Veteran's service-connected bilateral hearing loss prior to December 18, 2013, was manifested by no worse than Level II hearing acuity in each ear, which equates to a noncompensable evaluation.  Importantly, however, as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, exceptional hearing loss pattern has been established prior to December 18, 2013.  Further, the Roman numeral designation for hearing impairment from Table VIa results in the higher numeral designation of IV for each ear prior to December 18, 2013.  See 38 C.F.R. § 4.86(a) (2013).  Accordingly, a 10 percent evaluation for the Veteran's bilateral hearing loss is warranted prior to December 18, 2013.  See 38 C.F.R. § 4.85, Table VII.  [Although sufficient information was not provided to determine if the September 2011 and January 2013 private medical reports met the requirements of an examination for hearing impairment for VA purposes, the hearing threshold levels provided appear to be consistent with VA findings.]  

Moreover, the Board acknowledges that the December 2013 audiological evaluation initially demonstrates the Veteran's service-connected bilateral hearing loss is manifested by no worse than Level III hearing acuity in each ear, which equates to a noncompenable evaluation.  Again, however, as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, exceptional hearing loss pattern has been established from December 18, 2013.  The Roman numeral designation for hearing impairment from Table VIa results in the higher numeral designation of V for each ear from December 18, 2013.  See 38 C.F.R. § 4.86(a) (2013).  Accordingly, a 20 percent evaluation for the Veteran's bilateral hearing loss is warranted since December 18, 2013.  See 38 C.F.R. § 4.85, Table VII.

The audiometric testing of record is shown to have adequately evaluated the Veteran's hearing ability consistent with VA regulations.  The provided VA findings are apparently consistent with the private medical findings of record.  It is clearly contemplated that a compensable hearing loss disability would result in some degree of communication impairment and limit some activities.  VA examiners in this case have also acknowledged that the Veteran reported having had difficulty understanding speech, but overall their findings and opinions do not demonstrate that a more severe disability than reflected by the present ratings exists under the conditions of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Therefore, the claim for an increased rating for this disability is denied.  

Therefore, the preponderance of the evidence is against the assignment of a higher schedular rating for the service-connected bilateral hearing loss, and this claim for an increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is determined on a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court has established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Veteran's service-connected bilateral hearing loss is found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The persuasive evidence in this case shows that he experiences difficulty in daily life, including employment, but these difficulties are not indicative of a marked interference with employment as a result of the service-connected disability.  There is no evidence of other related factors such as frequent periods of hospitalization due to this service-connected disability.  Therefore, referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to December 18, 2013, and in excess of 20 percent after December 18, 2013, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


